DETAILED ACTION
Applicants claim amendments in the response filed 2/25/2022 is acknowledged and entered into the record.
Accordingly, Claims 95-98 and 109-120 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections Maintained - 35 USC § 112
(based on amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 95 and 110-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor' s contribution to the field of art as described in the patent specification.' ” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The instant claims are drawn to nucleic acids encoding for an antibody with a first binding arm which binds to human CD3 and second binding arm which binds to B7H4 having less than 100% identity to a VH or VL or not defining first and second binding region sequences with either all 6 CDRs or both VH&VL which read on having alterations within the CDR regions that could affect antigen binding and therapeutic benefit. For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human CD3 or BH74, can result in a claim that does not meet written description even if the protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize'  the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means 
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office' s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Furthermore, as was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties (recited in instant Claims 143-145), the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The instant invention relates to encoding antibodies that can be used in methods of treating a disease or condition in a patient comprising administering the CD3xBH74 targeting antibody.  The instant specification describes specific CD3 binding regions and BH74 binding regions antibodies having specific VH&VL and 6 CDR sequences which bind either CD3 or BH74.  In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity (CD3 and BH74), a prerequisite for the intended utility.
Additionally, the instant specification has not shown which 10% of amino acid modifications within each of the variable regions can be made and not alter antibody function.  Although interactions of antibody binding domains with antigens have been described in the art, there is no teaching on how to predict the structures of antibodies that bind to an antigen based on a disclosure of an antigen.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data 
While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques are used in the art to approximate the epitope.  Corada (Blood, 2001; 97:1679-84) used recombinant fragments of the antigen and peptide scanning to map the general binding sites and specific residues on VE-cadherin that are recognized by a panel of antibodies (page 1682 “Identification of binding epitope of VE-cadherin mAbs”; figure 5).  Corada et al. showed that the mAb “BV9” binds to an epitope that is located on both domains EC3-EC4 of VE-cadherin, suggesting a non-linear, conformational epitope (Figure 5).  More in-depth peptide mapping analysis of mAb “BV6” identified a peptide sequence of six linear residues in the EC3 domain of VE-cadherin as the specific epitope (Table 1 and Figure 6).
Computational analysis of proteins have been used to identify potential linear epitopes that would be specific for a particular protein (Berglund et al., abstract) and identify potential conformational epitopes on proteins (Kulkarni-Kale et al. Nucleic Acid Research, 2005, 33:W168-W171).  Berglund et al. 
As shown by these prior art, the interaction of the antibody binding domain with an antigen and identifying potential epitopes on proteins have been well characterized.  However, the prior arts do not teach how to predict the structural features of the antibodies that bind to a disclosed epitope.  Thus, one still cannot predict the structural or functional features of plethora of antibodies that bind to a disclosed protein.  These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Although anti-CD3 and BH74 antibodies are taught in the art, they are not sufficient for a skilled artisan to predict the structural features of the genus of anti-CD3 and anti-BH74 antibodies that bind with the intended utility.  In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding CD3xBH7.  The disclosure therefore does not show that Applicant is in possession of the necessary common attributes or features possessed by the members of the genus used in the methods of treatment.  Accordingly, the skilled artisan would not 
Furthermore, Applicants may argue that it is possible to screen for antibodies comprising modifications and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed.
Applicant is invited to amend the claims to require 100% identity to 3 light chain variable region CDRS and 100% identity to 3 heavy chain variable region CDRs as well as 100% identity to VH and VL regions for both the first (CD3) and second (BH74) antigen binding regions. Any modifications should be claimed and defined by position and specific amino acid residue.

Response to Amendment
Applicant's argue in the response filed 02/25/2022 “it is well established that what is conventional and well-known to one of ordinary skill does not have to described in detail, and predictable aspects do not need an exhaustive description.” Applicants further argue “the court stated that: Precedent illustrates that the determination of what is needed to support generic claims to biological subject matter depends on a variety of factors, such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the 
The routine methods for producing an antibody do not provide any information on the sequence structure of an antibody responsible for the claimed binding function. Possession of routine methods for producing libraries of molecules does not put one in possession of any and every molecule yet to be produced and isolated. As stated in the rejection, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” 
It is noted that the claimed antibodies in Abbvie also bound a defined antigen, IL-12, however, the Court stated that a “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when the scope of the genus is large and there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of 
The Court also stated that “It is undisputed that the structure of the antibody determines its antigen binding characteristic. In order to demonstrate that it has invented what is claimed, AbbVie's patents must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)... Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ariad
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 [97 USPQ2d 1870] (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).”
The specification discloses bispecific antibodies which bind to CD3 and B7H4 and performs analysis testing cytotoxicity and targeting of tumor cells. However the specification lacks guidance on which amino acids of the CD3xB7H3 bispecific antibodies can be altered and still maintain the same or similar characteristics analyzed. Applicants point out that although there is lack of guidance one of skill in the art would know that an antibody containing random amino acid substitutions, even in the CDRs, would very likely retain binding activity, however the intended use of the claimed bispecific antibodies, induced immune response to target and kill tumor cells, would be unknown. Although 90-99% alterations could still retain binding to CD3 and B7H4 the therapeutic characteristics of the bispecific 

All other previous rejections are hereby withdrawn in view of applicants amendments to the claims in the response filed 2/25/2022.

Conclusion
Claims 95 and 110-113 are rejected.
Claims 96-98, 109, 114-120 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643